     Case 5:20-cv-00054 Document 47 Filed on 03/29/21 in TXSD Page 1 of 6
                                                                           United States District Court
                                                                                          O of Texas
                                                                             Southern District

                                                                                ENTERED
                                                                               March 29, 2021
                      UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                            LAREDO DIVISION

RAUL GARZA MARROQUIN, et al,     §
                                 §
      Petitioners,               §
VS.                              § CIVIL ACTION NO. 5:20-CV-54
                                 §
JOSE GARCIA LONGORIA JR., et al, §
                                 §
      Respondents.               §
                                 §

                        MEMORANDUM AND ORDER

      Petitioner-Plaintiff Olvera Amezcua (“Plaintiff”), an asylum seeker in civil

immigration detention, seeks a writ of habeas corpus, alleging that the conditions of

his detention expose him to an impermissibly high risk of contracting COVID-19, he

is uniquely vulnerable to COVID-19’s effects, and Defendants violate his rights under

the Fifth Amendment of the U.S. Constitution by continuing to detain him in these

conditions (Dkt. No. 1). Plaintiff also brings a claim under the Rehabilitation Act of

1973, 29 U.S.C. § 794 (id.). Plaintiff seeks a declaration and injunction to redress the

allegedly unlawful civil detention and to ameliorate all conditions that preclude

Plaintiff from taking the precautions necessary to prevent his contracting COVID-19

including, if necessary, an order requiring his immediate release from detention (id.).

Defendant opposes the petition and moves to dismiss the action, arguing that

Plaintiff (1) cannot invoke habeas to challenge the conditions of his confinement, (2)

cannot bring a direct constitutional claim here, and (3) does not state a claim under

the Rehabilitation Act. After reviewing the petition, the motion, the record, and the
     Case 5:20-cv-00054 Document 47 Filed on 03/29/21 in TXSD Page 2 of 6

                                                                                       O


applicable law, the Court GRANTS Defendants’ motion to dismiss Plaintiff’s claims

(Dkt. No. 14).

      Rule 12(b)(6) allows for dismissal if a plaintiff fails to state a claim upon which

relief can be granted. To survive a Rule 12(b)(6) challenge, a complaint must contain

“enough facts to state a claim for relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible on its face when the

plaintiff pleads factual content that “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). The Court accepts well-pleaded facts as true, but labels and

conclusions, formulaic recitations of the elements of a cause of action, or naked

assertions devoid of factual enhancement are insufficient. Twombly, 550 U.S. at 555.

      First, Plaintiff seeks a writ of habeas corpus, alleging the conditions of his

confinement violate his rights under the Fifth Amendment of the U.S. Constitution.

However, as the Fifth Circuit recently confirmed in Rice v. Gonzalez, 985 F.3d 1069

(5th Cir. 2021), the writ of habeas corpus “is not available to review questions

unrelated to the cause of detention. Its sole function is to grant relief from unlawful

imprisonment or custody and it cannot be used properly for any other purpose.” Id.

(quoting Pierre v. United States, 525 F.3d 933, 935–36 (5th Cir. 1976)) (citing Preiser

v. Rodriguez, 411 U.S. 475, 500 (1973)). Here, as in Rice, the allegations that Plaintiff

“might more likely be exposed to COVID-19 during confinement, and that he may

have certain common underlying health conditions, taken together do not impugn the

underlying legal basis for the fact or duration of his confinement.” 985 F.3d at 1070.




                                           2
     Case 5:20-cv-00054 Document 47 Filed on 03/29/21 in TXSD Page 3 of 6

                                                                                        O


Accordingly, the Court has no power to grant the writ here and the petition must be

dismissed.

      Second, Plaintiff requests in the alternative that the Court grant declaratory

and injunctive relief to compel Defendants to provide safe conditions as “a remedy to

[Defendants’] violation of the Fifth Amendment and to prevent serious, imminent,

irreparable physical injury to [Plaintiff]” (Dkt. No. 1 at 34). Defendants argue that

this amounts to a previously unrecognized cause of action arising directly from the

Constitution and should be dismissed (Dkt. No. 14 at 13–14). Defendants also argue

that, even if the Court recognized a cause of action here, Plaintiff fails to sufficiently

allege a Fifth Amendment claim (id. at 14–18).

      “[T]he federal courts, and [the Fifth Circuit] in particular, have been hesitant

to find causes of action arising directly from the Constitution.” Hearth, Inc. v.

Department of Public Welfare, 617 F.2d 381, 382 (5th Cir. 1980). The few exceptions

to this rule, the Hearth court explained, “were necessitated primarily by the absence

of alternative remedies.” Id. (referencing the exceptions created in Davis v. Passman,

422 U.S. 228 (1979) and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971)). “In each case, there simply was no other means of

seeking redress for flagrant violations of the plaintiff’s constitutional rights.” Hearth,

Inc., 617 F.2d at 382. And although these exception cases concerned the extension of

an implied cause of action in suits for damages, the Fifth Circuit has also declined to

recognize direct causes of action where the plaintiff seeks only prospective injunctive




                                            3
     Case 5:20-cv-00054 Document 47 Filed on 03/29/21 in TXSD Page 4 of 6

                                                                                     O


relief against federal officers. See Alexander v. Trump, 753 F. App’x 201, 205–06 (5th

Cir. 2018) (dismissing claims for injunctive relief against FBI Director).

      Here, “alternative remedies” are available; Plaintiff could bring an action

challenging his conditions of confinement under the Administrative Procedures Act

(“APA”) after filing a complaint with Defendants. See Umarbaev v. Moore, No. 3:20-

CV-1279-B-BN (N.D. Tex. June 6, 2020) (declining to recognize a direct cause of action

under Fifth Amendment for detainee’s conditions of confinement claim because such

claims may be brought under APA). “Generally, a lawsuit against an officer of the

United States in his official capacity is considered a lawsuit against the United

States,” and the United States, as a sovereign is generally immune from suit unless

it has waived its immunity. Alexander, 753 F. App’x at 205 (citing Danos v. Jonez,

652 F.3d 577, 581 (5th Cir. 2011)). While Section 702 of the APA waives the

Government’s sovereign immunity in certain circumstances, “judicial review under

the APA is unavailable when other statutes ‘preclude judicial review’ or when ‘agency

action is committed to agency discretion by law.” Sacal-Micha v. Longoria, 449 F.

Supp. 3d 656, 667 (citing 5 U.S.C. § 701(a); Texas v. United States, 787 F.3d 733, 755

(5th Cir. 2015)) (finding that both limitations applied to a claim seeking review under

the APA of an ICE parole determination).

      However, these limitations do not apply where, as here, plaintiff seeks to

challenge conditions of his confinement. See Royer v. Fed. Bureau of Prisons, 933 F.

Supp. 2d 170, 181 (D.D.C. 2013) (finding that although “Congress has precluded

review of BOP ‘determination[s], decision[s], or order[s]’ as to a prisoner’s place of




                                           4
     Case 5:20-cv-00054 Document 47 Filed on 03/29/21 in TXSD Page 5 of 6

                                                                                       O


imprisonment . . . Congress has not explicitly precluded review of constitutional

claims based on these or similar decisions.”). As such, the Court declines to create a

new cause of action arising directly from the Fifth Amendment for purposes of

challenging an immigration detainee’s conditions of confinement.

      Third, and finally, Plaintiff argues his detention violates Section 504 of the

Rehabilitation Act (Dkt. No. 1 at 34–36), which forbids discrimination against

disabled persons in federally assisted programs. But, as Defendants argue in their

Motion to Dismiss, courts have precluded federal detainees from bringing

Rehabilitation Act claims against those agencies housing them. See, e.g., Acha v. Wolf,

2021 WL 537101, at *7 (W.D. La. Jan. 28, 2021); Roark v. Flanery, No. 5:12-CV-60,

2014 WL 4447451, at *27 (E.D. Tex. Sept. 9, 2014) (“[T]he Bureau of Prisons does not

fit within the definition of ‘programs or activities’ governed by § 794(a).”); Hurtado v.

Reno, 34 F. Supp. 2d 1261, 1264 (D. Colo. 1999) (holding that an immigration detainee

could not bring a Rehabilitation Act claim against Immigration and Naturalization

Services, ICE’s predecessor).

      In any event, Plaintiff has not established he is entitled to relief. To establish

a prima facie case under the Rehabilitation Act, a plaintiff must show that “(1) [he]

is an individual with a disability under the Rehabilitation act; (2) [he] is otherwise

qualified for participation in the program; (3) that [he] is being excluded from

participation in, being denied the benefits of, or being subjected to discrimination

under the program solely by reason of his or her disability; and (4) the relevant

program or activity is receiving federal financial assistance.” Toure v. Huron, 20201



                                           5
     Case 5:20-cv-00054 Document 47 Filed on 03/29/21 in TXSD Page 6 of 6

                                                                                      O


WL 75698, at *5 (W.D. Tex. Jan.8, 2021) (quoting Spann ex rel. Hopkins v. Work of

Faith Christian Ctr. Church, 589 F. Supp. 2d 759, 764 (S.D. Miss. 2008)). Here, even

assuming that the removal process is a program under the Rehabilitation Act,

Plaintiff has not sufficiently demonstrated he is being treated differently because of

his alleged disability. Accordingly, Plaintiff’s claim, if any, under the Rehabilitation

Act fails.

       The Court DISMISSES the petition for a writ of habeas corpus (Dkt. No. 1)

and GRANTS the motion to dismiss Plaintiff’s other claims (Dkt. No. 14). All

remaining motions in this matter are hereby DENIED as MOOT.

       It is so ORDERED.

       SIGNED March 29, 2021.


                                               ___________________________________
                                               Marina Garcia Marmolejo
                                               United States District Judge




                                           6
